EXHIBIT 10.3

NETLIST, INC.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

Re-Approved by the Stockholders on June 8, 2016

1.         Purpose

This Plan is intended to encourage ownership of Stock by employees, consultants,
advisors and directors of the Company and its Affiliates and to provide
additional incentive for them to promote the success of the Company’s business
through the grant of Awards of, or pertaining to, shares of the Company’s
Stock.  This Plan is intended to be an incentive stock option plan within the
meaning of Section 422 of the Code, but not all Awards are required to be
Incentive Options.  This Plan shall not become effective until the Effective
Date.

2.         Definitions

As used in this Plan, the following terms shall have the following meanings:

2.1       Accelerate, Accelerated, and Acceleration, means:  (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Stock or Units shall expire with respect to some or all of the
shares of Restricted Stock or Units then still otherwise subject to the Risk of
Forfeiture; and (c) when used with respect to Performance Units, that the
applicable Performance Goals shall be deemed to have been met as to some or all
of the Units.

2.2       Acquisition means (i) a merger or consolidation of the Company with or
into another person, (ii) the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions, or (iii) the acquisition
of beneficial ownership (determined pursuant to Securities and Exchange
Commission Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended and in effect from time to time) by any person of more than 50% of the
Company’s outstanding common stock pursuant to a tender or exchange offer made
directly to the Company’s stockholders, other than an underwriter temporarily
holding common stock pursuant to an offering of such common
stock.  Notwithstanding the foregoing, a transaction shall not constitute an
“Acquisition” if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately prior to such transaction.

2.3       Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity controlling, controlled by or under
common control with the Company.







--------------------------------------------------------------------------------

 



2.4       Award means any grant pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock Units
or Stock Grants.

2.5       Award Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of the Award.

2.6       Board means the Company’s Board of Directors.

2.7       California Participant means a Participant who resides in the State of
California.

2.8       Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.

2.9       Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5 of the Plan.  For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.

2.10     Company means Netlist, Inc., a corporation organized under the laws of
the State of Delaware.

2.11     Covered Employee means an employee who is a “covered employee” within
the meaning of Section 162(m) of the Code.

2.12     Effective Date means the date on which the Company’s registration
statement on Form S-1, initially filed with the Securities and Exchange
Commission on August 18, 2006 in connection with the initial public offering of
its common stock in a firm commitment underwriting, as amended, is declared
effective by the Securities and Exchange Commission.

2.13     Grant Date means the date as of which an Option is granted, as
determined under Section 7.1(a).

2.14     Incentive Option means an Option which by its terms is to be treated as
an “incentive stock option” within the meaning of Section 422 of the Code.

2.15     Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the
Committee.  Unless otherwise determined by the Committee, the Market Value of
Stock as of any date is the closing price for the Stock as quoted on the NCM (or
on any other national securities exchange on which the Stock is then listed) for
that date or, if no closing price is reported for that date, the closing price
on the next preceding date for which a closing price was reported.  For purposes
of Awards effective as of the effective date of the Company’s initial public
offering, Market Value of Stock shall be the price at which the Company’s Stock
is offered to the public in its initial public offering.

2.16     NCM means the NASDAQ Capital Market.

2.17     Nonstatutory Option means any Option that is not an Incentive Option.





2

--------------------------------------------------------------------------------

 



2.18     Option means an option to purchase shares of Stock.

2.19     Optionee means a Participant to whom an Option shall have been granted
under the Plan.

2.20     Participant means any holder of an outstanding Award under the Plan.

2.21     Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period.  The Performance Criteria used to
establish Performance Goals are limited to: (i) cash flow (before or after
dividends), (ii) earnings per share (including, without limitation, earnings
before interest, taxes, depreciation and amortization), (iii) stock price, (iv)
return on equity, (v) stockholder return or total stockholder return, (vi)
return on capital (including, without limitation, return on total capital or
return on invested capital), (vii) return on investment, (viii) return on assets
or net assets, (ix) market capitalization, (x) economic value added, (xi) debt
leverage (debt to capital), (xii) revenue, (xiii) sales or net sales, (xiv)
backlog, (xv) income, pre-tax income or net income, (xvi) operating income or
pre-tax profit, (xvii) operating profit, net operating profit or economic
profit, (xviii) gross margin, operating margin or profit margin, (xix) return on
operating revenue or return on operating assets, (xx) cash from operations,
(xxi) operating ratio, (xxii) operating revenue, (xxiii) market share
improvement, (xxiv) general and administrative expenses or (xxv) customer
service.

2.22     Performance Goals means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon the
Performance Criteria.  The Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
subsidiary, or an individual. either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Affiliate, either individually, alternatively or in any combination, and
measured either quarterly, annually or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee.  The Committee will, in the manner and within the time prescribed by
Section 162(m) of the Code in the case of Qualified Performance-Based Awards,
objectively define the manner of calculating the Performance Goal or Goals it
selects to use for such Performance Period for such Participant.  To the extent
consistent with Section 162(m) of the Code, the Committee may appropriately
adjust any evaluation of performance against a Performance Goal to exclude any
of the following events that occurs during a performance period:  (i) asset
write-downs, (ii) litigation, claims, judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs and (v) any significant, unusual, or infrequently occurring items.

2.23     Performance Period means the one or more periods of time, which may be
of varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Performance Unit.





3

--------------------------------------------------------------------------------

 



2.24     Performance Unit means a right granted to a Participant under Section
7.5, to receive cash, Stock or other Awards, the payment of which is contingent
on achieving Performance Goals established by the Committee.

2.25     Plan means this 2006 Equity Incentive Plan of the Company, as amended
from time to time, and including any attachments or addenda hereto.

2.26     Qualified Performance-Based Awards means Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

2.27     Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.

2.28     Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.

2.29     Risk of Forfeiture means a limitation on the right of the Participant
to retain Restricted Stock or Restricted Stock Units, including a right in the
Company to reacquire shares of Restricted Stock at less than their then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.

2.30     Restricted Stock Units means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.

2.31     Stock means common stock, par value $0.001 per share, of the Company,
and such other securities as may be substituted for Stock pursuant to Section 8.

2.32     Stock Appreciation Right means a right to receive any excess in the
Market Value of shares of Stock (except as otherwise provided in Section 7.2(c))
over a specified exercise price.

2.33     Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.

2.34     Survivor means a deceased Participant’s legal representatives and/or
any person who acquired the Participant’s rights to an Award by will or by the
laws of descent and distribution.

2.35     Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent or subsidiary corporations of the Company, as defined in Sections
424(e) and (f), respectively, of the Code).  Whether a person is a Ten Percent
Owner shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.





4

--------------------------------------------------------------------------------

 



3.         Term of the Plan

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the earlier of the amendment of the Plan by the Board or
re-approval of the Plan by the Company’s stockholders in 2016.  Awards granted
pursuant to the Plan within that period shall not expire solely by reason of the
termination of the Plan.  Awards of Incentive Options granted prior to
stockholder approval of the Plan are expressly conditioned upon such approval,
but in the event of the failure of the stockholders to approve the Plan shall
thereafter and for all purposes be deemed to constitute Nonstatutory Options.

4.         Stock Subject to the Plan

At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including, without limitation,
pursuant to Incentive Options), nor the number of shares of common stock issued
pursuant to Incentive Options, exceed the sum of (a) 500,000 shares of Stock
plus (b) an annual increase to be added on the first day of each calendar year
beginning on or after January 1, 2007 equal to the lesser of (i) 500,000 shares
of Stock, and (ii) such lesser number as the Board may approve for the fiscal
year; provided, however, that beginning on January 1, 2010, the annual increase
to the number of shares of Stock that may be issued pursuant to the Plan shall
be equal to the lesser of (x) 5.0% of the number of shares of Stock that are
issued and outstanding as of the first day of the calendar year, and (y)
1,200,000 shares of Stock; provided, further, that beginning on January 1, 2017,
the annual increase to the number of shares of Stock that may be issued pursuant
to the Plan shall be equal to the lesser of (x) 2.5% of the number of shares of
Stock that are issued and outstanding as of the first day of the calendar year,
and (y) 1,200,000 shares of Stock;  provided, further that the annual increases
shall continue only until such time as the total number of securities provided
for or issuable upon exercise of all Awards grantable under this Section 4 or
outstanding is less than 30% of  the securities of the Company (on an
as-converted basis) then outstanding;  subject, however, to the provisions of
Section 8 of the Plan.  For purposes of applying the foregoing limitation, (a)
if any Option or Stock Appreciation Right expires, terminates, or is cancelled
for any reason without having been exercised in full, or if any other Award is
forfeited by the recipient or repurchased at less than its Market Value, the
shares not purchased by the Optionee or which are forfeited by the recipient or
repurchased shall again be available for Awards to be granted under the Plan and
(b) if any Option is exercised by delivering previously-owned shares in payment
of the exercise price therefor, including in a “net exercise”, all shares with
request to which the Option is exercised shall be considered to have been issued
pursuant to an Award granted under the Plan.  In addition, settlement of any
Award shall not count against the foregoing limitations except to the extent
settled in the form of Stock.  Shares of Stock issued pursuant to the Plan may
be either authorized but unissued shares or shares held by the Company in its
treasury.  Following approval of the Plan by the stockholders in 2016, no more
than 50% of the shares of Stock reserved for issuance under the Plan may be
issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Units or Stock Grants.





5

--------------------------------------------------------------------------------

 



5.         Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants and advisors, in accordance with such guidelines as the Committee
shall set forth at any time or from time to time.  Subject to the provisions of
the Plan, the Committee shall have complete authority, in its discretion, to
make or to select the manner of making all determinations with respect to each
Award to be granted by the Company under the Plan including the employee,
consultant, advisor or director to receive the Award and the form of Award.  In
making such determinations, the Committee may take into account the nature of
the services rendered by the respective employees, consultants, advisors and
directors, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant.  Subject to the provisions of the Plan, the
Committee shall also have complete authority to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it, to determine
the terms and provisions of the respective Award Agreements (which need not be
identical), and to make all other determinations necessary or advisable for the
administration of the Plan, including, but not limited to, the cancellation,
amendment, reclassification or exchange of outstanding Options and other Awards,
subject to the provisions of Section 14.  Notwithstanding the foregoing, the
Committee may not, without stockholder approval, reduce the exercise price of an
Option or Stock Appreciation Right awarded under the Plan or cancel, in each
case, without stockholder approval, an Option or Stock Appreciation Right at a
time when its exercise price exceeds the Market Value of the underlying shares,
in exchange for another Option, SAR, Restricted Stock, or another Award or for
cash.  The Committee’s determinations made in good faith on matters referred to
in the Plan shall be final, binding and conclusive on all persons having or
claiming any interest under the Plan or an Award made pursuant hereto.

6.         Authorization of Grants

6.1       Eligibility.  The Committee may grant from time to time and at any
time prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any employee of, or consultant or advisor
to, one or more of the Company and its Affiliates or to any non-employee member
of the Board or of any board of directors (or similar governing authority) of
any Affiliate.  However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option

6.2       General Terms of Awards.  Each grant of an Award shall be subject to
all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Section), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe.  No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including,





6

--------------------------------------------------------------------------------

 



if applicable, delivering a fully-executed copy of any agreement evidencing an
Award to the Company).

6.3       Effect of Termination of Employment, Etc.  Unless the Committee shall
provide otherwise with respect to any Award, if the Participant’s employment or
other association with the Company and its Affiliates ends for any reason,
including because of the Participant’s employer ceasing to be an Affiliate, (a)
any outstanding Option or Stock Appreciation Right of the Participant shall
cease to be exercisable in any respect not later than 90 days following that
event and, for the period it remains exercisable following that event, shall be
exercisable only to the extent exercisable at the date of that event, and (b)
any other outstanding Award of the Participant shall be forfeited or otherwise
subject to return to, or repurchase by, the Company on the terms specified in
the applicable Award Agreement. For Options granted to California Participants
for so long as the common stock is not deemed a covered security pursuant to
Section 18(b)(1) of the Securities Act of 1933, as amended, a Participant (or,
in the case of termination due to death, a Participant’s Survivor) may exercise
such rights for (a)  at least six (6) months from the date of termination of
service due to death or disability, (b) at least thirty (30) days from the date
of termination of service other than for Cause or due to death or disability,
 but in no event later than the originally prescribed term of the Option.
Military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, provided that it does not exceed
the longer of 90 days or the period during which the absent Participant’s
reemployment rights, if any, are guaranteed by statute or by contract.

6.4       Transferability of Awards.  Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  The foregoing sentence shall not limit the transferability of
Stock Grants or of Restricted Stock that is no longer subject to a Risk of
Forfeiture.  All of a Participant’s rights in any Award may be exercised during
the life of the Participant only by the Participant or the Participant’s legal
representative.  However, the Committee may, at or after the grant of an Award
of a Nonstatutory Option, or shares of Restricted Stock, provide that such Award
may be transferred by the recipient to a family member; provided, however, that
any such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. Provided, further, for California Participants, for so long as
the common stock is not deemed a covered security pursuant to Section 18(b)(1)
of the Securities Act of 1933, as amended, a right to acquire Stock under the
Plan shall not be transferable by the Participant other than by the laws of
descent and distribution, to a revocable trust, or as permitted by Rule 701 of
the Securities Act of 1933, as amended. For this purpose, “family member” means
any child, stepchild, grandchild, parent, stepparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which the foregoing persons have more than 50% of the
beneficial interests, a foundation in which the foregoing persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 50% of the voting interests.





7

--------------------------------------------------------------------------------

 



7.         Specific Terms of Awards

7.1       Options.

(a)        Date of Grant.  The granting of an Option shall take place at the
time specified in the Award Agreement.  Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.

(b)        Exercise Price.  The price at which shares of Stock may be acquired
under each Option shall be not less than 100% of the Market Value of Stock on
the Grant Date, or not less than 110% of the Market Value of Stock on the Grant
Date of an Incentive Option if the Optionee is a Ten Percent Owner.

(c)        Option Period.  No Option may be exercised on or after the tenth
anniversary of the Grant Date, or on or after the fifth anniversary of the Grant
Date of an Incentive Option if the Optionee is a Ten Percent Owner.

(d)        Exercisability.  An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine.  In the case of an Option not otherwise immediately exercisable
in full, the Committee may Accelerate such Option in whole or in part at any
time; provided, however; that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.

(e)        Method of Exercise.  An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 16, specifying the
number of shares with respect to which the Option is then being exercised.  The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the shares
to be purchased or, subject in each instance to the Committee’s approval, acting
in its sole discretion, and to such conditions, if any, as the Committee may
deem necessary to avoid adverse accounting effects to the Company) by delivery
to the Company of

(i)         shares of Stock having a Market Value equal to the exercise price of
the shares to be purchased, or

(ii)       unless prohibited by applicable law, the Optionee’s executed
promissory note in the principal amount equal to the exercise price of the
shares to be purchased and otherwise in such form as the Committee shall have
approved.

If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company).  Receipt by the Company of such notice and payment in any authorized,
or combination of authorized, means shall constitute the exercise of the
Option.  Within thirty (30) days thereafter but subject to the remaining
provisions of the Plan, the Company shall deliver, or cause to be delivered, to
the Optionee or his agent a certificate or certificates for the number of shares
then being purchased.  Such shares shall be fully paid and nonassessable.





8

--------------------------------------------------------------------------------

 



(f)        Limit on Incentive Option Characterization.  An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”.  The current limit for any Optionee
for any calendar year shall be $100,000 minus the aggregate Market Value at the
date of grant of the number of shares of Stock available for purchase for the
first time in the same year under each other Incentive Option previously granted
to the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986.  Any shares of Stock
which would cause the foregoing limit to be violated shall be deemed to have
been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.

(g)        Notification of Disposition.  Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such shares prior to the
expiration of the holding periods specified by Section 422(a)(1) of the Code
(currently the later of two years from the Grant Date and one year from the date
of exercise of the Incentive Option) and, if and to the extent that the
realization of income in such a disposition imposes upon the Company federal,
state, local or other withholding tax requirements, or any such withholding is
required to secure for the Company an otherwise available tax deduction, to
remit to the Company an amount in cash sufficient to satisfy those requirements.

7.2       Stock Appreciation Rights.

(a)        Tandem or Stand-Alone.  Stock Appreciation Rights may be granted in
tandem with an Option (at or, in the case of a Nonstatutory Option, after the
award of the Option), or alone and unrelated to an Option.  Stock Appreciation
Rights in tandem with an Option shall terminate to the extent that the related
Option is exercised, and the related Option shall terminate to the extent that
the tandem Stock Appreciation Rights are exercised.

(b)        Exercise Price.  Stock Appreciation Rights shall have such exercise
price that is not less than 100% of the Market Value of the stock on the Grant
Date.  In the case of Stock Appreciation Rights in tandem with Options, the
exercise price of the Stock Appreciation Rights shall equal the exercise price
of the related Option.

(c)        Other Terms.  No Stock Appreciation Rights may be exercised on or
after the tenth anniversary of the Grant Date.  Except as the Committee may deem
inappropriate or inapplicable in the circumstances, Stock Appreciation Rights
shall be subject to terms and conditions substantially similar to those
applicable to a Nonstatutory Option.  In addition, a Stock Appreciation Right
related to an Option which can only be exercised during limited periods
following a Change in Control may entitle the Participant to receive an amount
based upon the highest price paid or offered for Stock in any transaction
relating to the Change in Control or paid during the thirty (30) day period
immediately preceding the occurrence of the Change in Control in any transaction
reported in the stock market in which the Stock is normally traded.





9

--------------------------------------------------------------------------------

 



7.3       Restricted Stock.

(a)        Purchase Price.  Shares of Restricted Stock shall be issued under the
Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.

(b)        Issuance of Certificates.  Each Participant receiving a Restricted
Stock Award, subject to subsection (c) below, shall be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Netlist, Inc. 2006
Equity Incentive Plan and an Award Agreement entered into by the registered
owner and Netlist, Inc.  Copies of such Plan and Agreement are on file in the
offices of Netlist, Inc.

(c)        Escrow of Shares.  The Committee may require that the stock
certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the Stock covered by such Award.

(d)        Restrictions and Restriction Period.  During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

(e)        Rights Pending Lapse of Risk of Forfeiture or Forfeiture of
Award.  Except as otherwise provided in the Plan or the applicable Award
Agreement, at all times prior to lapse of any Risk of Forfeiture applicable to,
or forfeiture of, an Award of Restricted Stock, the Participant shall have all
of the rights of a stockholder of the Company, including the right to vote, and
the right to receive any dividends with respect to, the shares of Restricted
Stock.  The Committee, as determined at the time of Award, may permit or require
the payment of cash dividends to be deferred and, if the Committee so
determines, reinvested in additional Restricted Stock to the extent shares are
available under Section 4.

(f)        Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not previously
delivered.

7.4       Restricted Stock Units.

(a)        Character.  Each Restricted Stock Unit shall entitle the recipient to
a share of Stock at a close of such Restriction Period as the Committee may
establish and be subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the





10

--------------------------------------------------------------------------------

 



applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

(b)        Form and Timing of Payment.  Payment of earned Restricted Stock Units
shall be made in a single lump sum following the close of the applicable
Restriction Period.  At the discretion of the Committee, Participants may be
entitled to receive payments equivalent to any dividends declared with respect
to Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying Stock
shall have been earned.  Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings.

7.5       Performance Units.

(a)        Character.  Each Performance Unit shall entitle the recipient to the
value of a specified number of shares of Stock, over the initial value for such
number of shares, if any, established by the Committee at the time of grant, at
the close of a specified Performance Period to the extent specified Performance
Goals shall have been achieved.

(b)        Earning of Performance Units.  The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met
within the applicable Performance Period, will determine the number and value of
Performance Units that will be paid out to the Participant.  After the
applicable Performance Period has ended, the holder of Performance Units shall
be entitled to receive payout on the number and value of Performance Units
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding Performance Goals have been
achieved.

(c)        Form and Timing of Payment.  Payment of earned Performance Units
shall be made in a single lump sum following the close of the applicable
Performance Period.  At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Stock which have been
earned in connection with grants of Performance Units, subject to the vesting of
the underlying Performance Units which have been earned, but not yet distributed
to Participants.  The Committee may permit or, if it so provides at grant,
require a Participant to defer such Participant’s receipt of the payment of cash
or the delivery of Stock that would otherwise be due to such Participant by
virtue of the satisfaction of any requirements or goals with respect to
Performance Units.  If any such deferral election is permitted or required, the
Committee shall establish rules and procedures for such payment deferrals.

7.6       Stock Grants.  Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate.  Stock Grants shall be made
without forfeiture conditions of any kind.

7.7       Qualified Performance-Based Awards.

(a)        Purpose.  The purpose of this Section 7.7 is to provide the Committee
the ability to qualify Awards as “performance-based compensation” under Section
162(m) of the Code.  If the Committee, in its discretion, decides to grant an
Award as a Qualified Performance-Based Award, the provisions of this Section 7.7
will control over any contrary provision contained in the Plan.





11

--------------------------------------------------------------------------------

 



In the course of granting any Award, the Committee may specifically designate
the Award as intended to qualify as a Qualified Performance-Based
Award.  However, no Award shall be considered to have failed to qualify as a
Qualified Performance-Based Award solely because the Award is not expressly
designated as a Qualified Performance-Based Award if the Award otherwise
satisfies the provisions of this Section 7.7 and the requirements of Section
162(m) of the Code and the regulations thereunder applicable to
“performance-based compensation.”

(b)        Authority.  All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “outside
directors” within the meaning of applicable IRS regulations under Section 162 of
the Code, a subcommittee of the Committee consisting of such of the members of
the Committee as do so qualify.  Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.

(c)        Applicability.  This Section 7.7 will apply only to those Covered
Employees, or to those persons who the Committee determines are reasonably
likely to become Covered Employees in the period covered by an Award, selected
by the Committee to receive Qualified Performance-Based Awards.  The Committee
may, in its discretion, grant Awards to Covered Employees that do not satisfy
the requirements of this Section 7.7.

(d)        Discretion of Committee with Respect to Qualified Performance-Based
Awards.  Options may be granted as Qualified Performance-Based Awards in
accordance with Section 7.1, except that the exercise price of any Option
intended to qualify as a Qualified Performance-Based Award shall in no event be
less that the Market Value of the Stock on the date of grant.  With regard to
other Awards intended to qualify as Qualified Performance-Based Awards, such as
Restricted Stock, Restricted Stock Units, or Performance Units, the Committee
will have full discretion to select the length of any applicable Restriction
Period or Performance Period, the kind and/or level of the applicable
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit or to the individual.  Any
Performance Goal or Goals applicable to Qualified Performance-Based Awards shall
be objective, shall be established not later than ninety (90) days after the
beginning of any applicable Performance Period (or at such other date as may be
required or permitted for “performance-based compensation” under Section 162(m)
of the Code) and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the outcome of the Performance Goal or
Goals be substantially uncertain (as defined in the regulations under Section
162(m) of the Code) at the time established. For California Participants for so
long as the Common Stock is not deemed a covered security pursuant to Section
18(b)(1) of the Securities Act of 1933, as amended, each
Qualified  Performance-Based Award shall be issued within ten (10) years from
the date the Plan is adopted or approved by the Company’s stockholders.

(e)        Payment of Qualified Performance-Based Awards.  A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals period are achieved within the applicable Performance
Period, as determined by the Committee.  In determining the actual size of an
individual Qualified Performance-Based Award, the Committee may reduce or
eliminate the amount of the Qualified Performance-Based Award earned for the





12

--------------------------------------------------------------------------------

 



Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.

(f)        Individual Limitations on Awards.  Individual Limit for Options and
Stock Appreciation Rights.  The maximum number of shares with respect to which
Options and Stock Appreciation Rights may be granted to any Participant in any
calendar year shall be 1,000,000 Shares.  In connection with a Participant’s
commencement of Continuous Service, a Participant may be granted Options and
Stock Appreciation Rights for up to an additional 1,000,000 Shares which shall
not count against the limit set forth in the previous sentence.  The foregoing
limitations shall be adjusted proportionately in connection with any change in
the Company’s capitalization pursuant to Section 8, below.  To the extent
required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Participant, if any Option
or Stock Appreciation Right is canceled, the canceled Option or Stock
Appreciation Right shall continue to count against the maximum number of Shares
with respect to which Options and Stock Appreciation Rights may be granted to
the Participant.  For this purpose, the repricing of an Option (or in the case
of a Stock Appreciation Right, the base amount on which the stock appreciation
is calculated is reduced to reflect a reduction in the Fair Market Value of the
Common Stock) shall be treated as the cancellation of the existing Option or
Stock Appreciation Right and the grant of a new Option or Stock Appreciation
Right.

(i)         Individual Limit for Restricted Stock, Performance Units and
Restricted Stock Units.  For awards of Restricted Stock, Performance Units and
Restricted Stock Units that are intended to be Qualified Performance-Based
Awards, the maximum number of shares with respect to which such Awards may be
granted to any Participant in any calendar year shall be 1,000,000 shares.  The
foregoing limitation shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 8, below.

(g)        Limitation on Adjustments for Certain Events.  No adjustment of any
Qualified Performance-Based Award pursuant to Section 8 shall be made except on
such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

7.8       Awards to Participants Outside the United States.  The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate to conform that Award to laws, regulations, and
customs of the country in which the Participant is then resident or primarily
employed, or so that the value and other benefits of the Award to the
Participant, as affected by foreign tax laws and other restrictions applicable
as a result of the Participant’s residence or employment abroad, shall be
comparable to the value of such an Award to a Participant who is resident or
primarily employed in the United States.  The Committee may establish
supplements to, or amendments, restatements, or alternative versions of, the
Plan for the purpose of granting and administrating any such modified Award.  No
such modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.





13

--------------------------------------------------------------------------------

 



8.         Adjustment Provisions

8.1       Adjustment for Corporate Actions.  All of the share numbers set forth
in the Plan reflect the capital structure of the Company as of the Effective
Date.  Subject to Section 8.2, if subsequent to that date the outstanding shares
of Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Stock, through a merger, consolidation, sale of all or substantially
all the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such shares of Stock, an appropriate and
proportionate adjustment will be made in (i) the maximum numbers and kinds of
shares provided in Section 4, (ii) the numbers and kinds of shares or other
securities subject to the then outstanding Awards, (iii) the exercise price for
each share or other unit of any other securities subject to then outstanding
Options and Stock Appreciation Rights (without change in the aggregate purchase
price as to which such Options or Rights remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

8.2       Treatment in Certain Acquisitions.

(a)        Subject to any provisions of then outstanding Awards granting greater
rights to the holders thereof, in the event of an Acquisition, the Committee
may, either in advance of the Acquisition or at the time thereof and upon such
terms as it may deem appropriate, provide for the Acceleration of any then
outstanding Awards in full if, and only if, such Awards are not assumed or
replaced by comparable Awards referencing shares of the capital stock of the
successor or acquiring entity or parent thereof, and after a reasonable period
following such Acceleration, as determined by the Committee, such Accelerated
Awards and all other then outstanding Awards not assumed or replaced by
comparable Awards shall terminate.  As to any one or more outstanding Awards
which are not otherwise Accelerated in full by reason of such Acquisition, the
Committee may also, either in advance of an Acquisition or at the time thereof
and upon such terms as it may deem appropriate, provide for the Acceleration of
such outstanding Awards in the event that the employment of the Participants
should subsequently terminate following the Acquisition.  Each outstanding Award
that is assumed in connection with an Acquisition, or is otherwise to continue
in effect subsequent to the Acquisition, will be appropriately adjusted,
immediately after the Acquisition, as to the number and class of securities and
other relevant terms in accordance with Section 8.1.

(b)        For the purposes of this Section 8.2, an Award shall be considered
assumed or replaced by a comparable Award if, following the Acquisition, the
Award confers the right to purchase, for each share of Stock subject to the
Award immediately prior to the Acquisition, the consideration (whether stock,
cash or other securities or property) received in the Acquisition by holders of
Stock on the effective date of the Acquisition (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Stock); provided, however, that if such
consideration received in the Acquisition was not solely common stock of the
successor corporation or its parent or subsidiary, the Committee may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award for each share of Stock subject to the
Award to be solely common stock





14

--------------------------------------------------------------------------------

 



of the successor corporation or its parent or subsidiary equal in fair market
value to the per share consideration received by holders of Stock in the
Acquisition, or any combination of cash and common stock, (including the payment
of cash equal to the net of Market Value over the exercise price of the shares
of Stock subject to the Award) so approved by the Committee with the consent of
the successor corporation; and provided further that such Award may continue to
be subject to the same vesting requirements or Risks of Forfeiture after the
Acquisition.

8.3       Dissolution or Liquidation.  Upon the dissolution or liquidation of
the Company, other than as part of an Acquisition or similar transaction, each
outstanding Option and Stock Appreciation Right shall terminate, but the
Optionee or Stock Appreciation Right holder shall have the right, immediately
prior to the dissolution or liquidation, to exercise the Option or Stock
Appreciation Right to the extent exercisable on the date of the dissolution or
liquidation.

8.4       Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  In the event of any corporate action not specifically
covered by the preceding Sections, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances.  The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

8.5       Related Matters.  Any adjustment in Awards made pursuant to this
Section 8 shall be determined and made, if at all, by the Committee and shall
include any correlative modification of terms, including of Option exercise
prices, rates of vesting or exercisability, Risks of Forfeiture, applicable
repurchase prices for Restricted Stock, and Performance Goals and other
financial objectives which the Committee may deem necessary or appropriate so as
to ensure the rights of the Participants in their respective Awards are not
substantially diminished nor enlarged as a result of the adjustment and
corporate action other than as expressly contemplated in this Section 8.  No
fraction of a share shall be purchasable or deliverable upon exercise, but in
the event any adjustment hereunder of the number of shares covered by an Award
shall cause such number to include a fraction of a share, such number of shares
shall be adjusted to the nearest smaller whole number of shares.  No adjustment
of an Option exercise price per share pursuant to this Section 8 shall result in
an exercise price which is less than the par value of the Stock.

9.         Settlement of Awards

9.1       In General.  Options and Restricted Stock shall be settled in
accordance with their terms. All other Awards may be settled in cash, Stock, or
other Awards, or a combination thereof, as determined by the Committee at or
after grant and subject to any contrary Award Agreement.  The Committee may not
require settlement of any Award in Stock pursuant to the immediately preceding
sentence to the extent issuance of such Stock would be prohibited or
unreasonably delayed by reason of any other provision of the Plan.





15

--------------------------------------------------------------------------------

 



9.2       Violation of Law.   Notwithstanding any other provision of the Plan or
the relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by,
or a regulation of, the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:

(a)        the shares are at the time of the issue of such shares effectively
registered under the Securities Act of 1933, as amended; or

(b)        the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel in form and substance satisfactory
to the Company) that the sale, transfer, assignment, pledge, encumbrance or
other disposition of such shares or such beneficial interest, as the case may
be, does not require registration under the Securities Act of 1933, as amended,
or any applicable State securities laws.

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

9.3       Corporate Restrictions on Rights in Stock.   Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the
certificate of incorporation and by-laws (or similar charter documents) of the
Company.

9.4       Investment Representations.  The Company shall be under no obligation
to issue any shares covered by any Award unless the shares to be issued pursuant
to Awards granted under the Plan have been effectively registered under the
Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.

9.5       Registration.  If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended, or other applicable statutes, then the
Company shall take such action at its own expense.  The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its officers and directors from that holder against all losses, claims,
damage and liabilities arising from use of the information so furnished and
caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated





16

--------------------------------------------------------------------------------

 



therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made.  In addition, the Company may
require of any such person that he or she agree that, without the prior written
consent of the Company or the managing underwriter in any public offering of
shares of Stock, he or she will not sell, make any short sale of, loan, grant
any option for the purchase of, pledge or otherwise encumber, or otherwise
dispose of, any shares of Stock during the 180 day period commencing on the
effective date of the registration statement relating to the underwritten public
offering of securities.  Without limiting the generality of the foregoing
provisions of this Section 9.5, if in connection with any underwritten public
offering of securities of the Company the managing underwriter of such offering
requires that the Company’s directors and officers enter into a lock-up
agreement containing provisions that are more restrictive than the provisions
set forth in the preceding sentence, then (a) each holder of shares of Stock
acquired pursuant to the Plan (regardless of whether such person has complied or
complies with the provisions of clause (b) below) shall be bound by, and shall
be deemed to have agreed to, the same lock-up terms as those to which the
Company’s directors and officers are required to adhere; and (b) at the request
of the Company or such managing underwriter, each such person shall execute and
deliver a lock-up agreement in form and substance equivalent to that which is
required to be executed by the Company’s directors and officers.

9.6       Placement of Legends; Stop Orders; etc.  Each share of Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representation made in accordance with Section 9.4 in addition to any
other applicable restriction under the Plan, the terms of the Award and if
applicable under the Stockholders’ Agreement and to the fact that no
registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock.  All certificates for shares of
Stock or other securities delivered under the Plan shall be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

9.7       Tax Withholding.  Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares.  The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award.  However, in such cases Participants may elect, subject
to the approval of the Committee, to satisfy an applicable withholding
requirement, in whole or in part, by having the Company withhold shares to
satisfy their tax obligations.  Participants may only elect to have Shares
withheld having a Market Value on the date the tax is to be determined equal to
the minimum statutory total tax which could be imposed on the transaction.  All
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee deems
appropriate.





17

--------------------------------------------------------------------------------

 



10.       Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

11.       Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent.  Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Affiliate), or interfere in any way with the right of the Company (or
any Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles, by-laws or similar charter
documents to the contrary, at any time to terminate such employment or
consulting agreement or to increase or decrease, or otherwise adjust, the other
terms and conditions of the recipient’s employment or other association with the
Company and its Affiliates.

12.       Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as
amended.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.  In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments with respect to Options, Stock Appreciation Rights and other Awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

13.       Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

14.       Termination and Amendment of the Plan

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable.  Unless the Board otherwise expressly provides,
no amendment of the Plan shall affect the terms of any Award outstanding on the
date of such amendment.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan.  Also





18

--------------------------------------------------------------------------------

 



within the limitations of the Plan, the Committee may modify, extend or assume
outstanding Awards or may accept the cancellation of outstanding Awards or of
outstanding stock options or other equity-based compensation awards granted by
another issuer in return for the grant of new Awards for the same or a different
number of shares and on the same or different terms and conditions (including
but not limited to the exercise price of any Option).  Furthermore, the
Committee may at any time (a) offer to buy out for a payment in cash or cash
equivalents an Award previously granted, subject to the stockholder approval
requirements of Section 5, or (b) authorize the recipient of an Award to elect
to cash out an Award previously granted, in either case at such time and based
upon such terms and conditions as the Committee shall establish.

No amendment or modification of the Plan by the Board, or of an outstanding
Award by the Committee, shall impair the rights of the recipient of any Award
outstanding on the date of such amendment or modification or such Award, as the
case may be, without the Participant’s consent; provided, however, that no such
consent shall be required if (i) the Board or Committee, as the case may be,
determines in its sole discretion and prior to the date of any Acquisition that
such amendment or alteration either is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation, including
without limitation the provisions of Section 409A of the Code or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard, or (ii) the Board or Committee, as the case may be,
determines in its sole discretion that such amendment or alteration is not
reasonably likely to significantly diminish the benefits provided under the
Award, or that any such diminution has been adequately compensated.

15.       Notices and Other Communications

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor.  All such notices, requests, demands and other
communications shall be deemed to have been received:  (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.

16.       Governing Law

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

19

--------------------------------------------------------------------------------